Citation Nr: 0401322	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-02 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, based on an initial grant of service 
connection.  

2.  Entitlement to an increased (compensable) rating for 
status post radical prostatectomy, based on an initial grant 
of service connection.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


REMAND 

The veteran had active military service from September 1965 
to September 1967.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In that determination, the RO granted service 
connection for adenocarcinoma of the prostate, status post 
radical prostatectomy and assigned 0 percent disability 
rating.  The RO also granted service connection for diabetes 
mellitus II and assigned a 20 percent disability rating.  

The veteran disagreed with the assignment of those disability 
ratings.  Because the veteran has disagreed with the initial 
ratings assigned for the disabilities, the Board has 
recharacterized the issue as it appears on the cover page of 
this appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Inasmuch as the veteran is presumed to seek the 
maximum available benefit for a disability, and higher 
evaluation is available for postoperative adenocarcinoma of 
the prostate and diabetes mellitus, his claim for higher 
evaluations remain viable on appeal.  Id; AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  Assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4)).  For reasons set forth below further 
development is warranted in this matter.  

The veteran maintains that the symptoms associated with his 
service-connected status post radical prostatectomy and 
diabetes mellitus are more disabling than currently 
evaluated.  In a statement in support of claim (accepted as 
the veteran's notice of disagreement) dated in May 2002, he 
reported that he was receiving outpatient treatment at the VA 
medical facility in San Juan, Puerto Rico.  The veteran 
requested that those records be obtained and considered as 
evidence to substantiate his claims; those records have not 
been secured.  

The veteran's most recent VA examination for his service-
connected prostate disability was conducted in February 2001.  
At that time the veteran reported that he urinated well, and 
the examiner noted that the veteran was continent.  In a 
statement dated in April 2002, the veteran asserted that the 
symptoms associated with his disability have increased in 
severity.  Specifically, the veteran reported episodes of 
urinary frequency.  In that the veteran has asserted an 
increase in severity of the symptoms associated with his 
prostate disability since his last examination, Another VA 
examination is warranted to determine the severity of the 
veteran's disability.  Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993).  

The Board notes that the RO granted the claim for service for 
diabetes mellitus based on the veteran service exposure to 
herbicides during service, post service private medical 
records, and the report of a VA genitourinary examination 
which showed that the veteran had diabetes and that he was 
receiving treatment for the disability.  In that the veteran 
claims that his disability is more disabling than currently 
evaluated, the Board is of the view that a VA examination is 
warranted specifically to the determine the severity of the 
veteran's diabetes mellitus.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should request VA treatment 
records of the veteran's service 
connected diabetes mellitus and status 
post radical prostatectomy since the 
veteran separated from service from the 
VA Medical Center in San Juan, Puerto 
Rico.  If those records are not available 
it should be documented in writing.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the following 
examinations.  Send the claims folder to 
the examiner or examiners for review.  
The examination report should 
specifically state that such a review was 
conducted.  

a.  An endocrine examination to determine 
the severity of the veteran's service-
connected diabetes mellitus.  Request the 
examiner to include all indicated tests 
and studies and all clinical findings 
should be reported in detail.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  The examiner should review the 
claims folder, along with the results of 
the examination, and render specific 
findings.  The examiner should comment on 
whether the diabetes mellitus is 
controlled and include a discussion as to 
the methods used to achieve control, 
specifically stating whether the veteran 
is on restricted diet, whether a 
hypoglycemic agent is required, and if so 
how frequently.  The examiner should also 
identify any activities the veteran must 
regulate and provide an assessment of the 
frequency of any episodes of ketoacidosis 
of hypoglycemic reactions as requiring 
hospitalization or visits to a diabetic 
provider.  The examiner should also 
indicate whether the diabetes has 
resulted in progressive loss of weight 
and strength.  

b.  A genitourinary examination to determine 
the severity of the veteran's service 
connected status post radical prostatectomy.  
Request the examiner to include all 
indicated tests and studies and all clinical 
findings should be reported in detail.  The 
examiner should review the results of any 
testing prior to completion of the report.  
The examiner should review the claims 
folder, along with the results of the 
examination, and render specific findings.  

The examiner should note if the veteran has 
had local reoccurrence or metastasis.  The 
examiner should indicate whether symptoms of 
voiding dysfunction or symptoms of renal 
dysfunction are predominant.  If the 
symptoms of a voiding dysfunction are 
predominant, the examiner should indicate 
whether the veteran requires the use of an 
appliance or whether the disorder requires 
the wearing of absorbent materials which 
must be changed less than twice a day, 2 to 
4 times per day, or more than 4 times a day. 
The examiner should note the internals of 
daytime and nighttime voiding.  The examiner 
should note if there is obstructed voiding.  
The examiner should comment on whether the 
veteran has recurrent symptomatic infection 
requiring drainage/frequent hospitalization 
(greater than two times per year), and/or 
requiring continuous intensive management.  
If the symptoms of renal dysfunction are 
predominant, the examiner should comment on 
all dysfunction in this regard.  

3.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Then, the RO should then readjudicate the 
claims of entitlement to an increased rating 
for diabetes mellitus and status post radical 
prostatectomy, with consideration of 
Fenderson v. West, 12 Vet. App. 119, 126 
(1999).   

5.  If the benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  Thereafter, the case 
should be returned to Board for further 
appellate consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




